Citation Nr: 1418791	
Decision Date: 04/28/14    Archive Date: 05/06/14

DOCKET NO.  11-11 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a compensable rating for service-connected bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel

INTRODUCTION

The Veteran served on active duty from October 1952 to April 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran testified at a video conference hearing in November 2013 before the undersigned.  A transcript of that proceeding has been associated with the claims file.

In December 2013, the Board remanded the instant matter.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS paperless claims file, there is another paperless, electronic (Virtual VA) file associated with the Veteran's claim.  A review of the Virtual VA file reveals s copy of the November 2013 hearing transcript as well as VA treatment records dated through December 2012; such records were considered in the March 2014 supplemental statement of the case.  The remaining documents duplicative of those contained in the VBMS paperless claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.






REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.   

In this regard, in December 2013, the Board remanded the instant claim so that a VA examination could be scheduled to determine the nature and severity of the Veteran's service-connected bilateral hearing loss.  The Board specifically instructed the examiner to describe the effect of the disability on the Veteran's general occupational function and to provide an opinion regarding whether the service-connection bilateral hearing loss disability renders him unable to secure or follow a substantially gainful employment consistent with his education and employment background.  Such an examination was conducted in January 2014.  The audiologist provided puretone thresholds and speech discrimination scores and noted the Veteran's complaints of difficulty hearing and understanding words in all situations.  However, the audiologist provided no opinion as to whether the service-connected bilateral hearing loss disability renders the Veteran unable to secure or follow a substantially gainful employment consistent with his education and employment background. 

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Moreover, as the Veteran has asserted that he is unable to maintain gainful employment as a result of his bilateral hearing loss, such an opinion is necessary to decide the instant claim.  See Rice v. Shinseki, 22 Vet. App. 447   (2009) (if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which a higher rating is sought, then part and parcel to that claim for a higher rating is the matter of whether a total rating based on individual unemployability as a result of that disability is warranted).  In light of the deficiency detailed above, this matter must be remanded to ensure compliance with the Board's previous remand. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Return the claims file, to include a copy of this remand, to the January 2014 VA examiner for an addendum opinion as to the severity of the Veteran's bilateral hearing loss.  If the examiner who drafted the January 2014 opinion is unavailable, the opinion should be rendered by another appropriate medical professional. The need for another clinical examination is left to the discretion of the medical professional offering the addendum opinion. 

The examiner should specifically describe the effect of the Veteran's hearing loss disability on his occupational functioning and daily activities (such as speaking on the telephone, person-to-person, and with low level background noise), to include whether there is any marked interference with employment.  As the Veteran is not currently employed, the examiner should describe the effect on general occupational function if the Veteran was working.  Further, the examiner should provide an opinion regarding whether the service-connection bilateral hearing loss disability renders the Veteran unable to secure or follow a substantially gainful employment consistent with his education and employment background. 

The examiner should provide rationale for all opinions expressed.

2.  In the interest of avoiding future remand, the RO should then review the examination report to ensure that the above questions have been clearly answered and a rationale furnished for all opinions.  If not, appropriate action should be taken to remedy any such deficiencies in the examination report. 

3.  Thereafter, the issue on appeal should be readjudicated. If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto. Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



